FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                   February 18, 2010
                                TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                        No. 09-4213
 v.                                         (D.C. Nos. 2:09-CV-00240-DAK and
                                                  2:06-CR-00465-PGC-1)
 HERBERT E. MUMPOWER,                                    (D. Utah)

       Defendant - Appellant.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Petitioner-Appellant Herbert E. Mumpower, a federal inmate appearing pro

se, seeks a certificate of appealability (“COA”) allowing him to appeal the district

court’s order denying his motion to vacate, set aside or correct his sentence. 28

U.S.C. § 2255. To obtain a COA, Mr. Mumpower must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

      Mr. Mumpower pled guilty to coercion or enticement for illegal sexual

activity in violation of 18 U.S.C. § 2422(b) on December 15, 2006. 1 R. 4, 42.

On April 11, 2007, he was sentenced to a term of 60 months and 120 months of

supervised release. Id. The district court entered the judgment on April 13, 2007.
1 R. 43. Because Mr. Mumpower did not file a direct appeal, his judgment

became final ten days later, excluding Saturdays, Sundays, and legal holidays:

April 27, 2007. See 28 U.S.C. § 2255(f); Fed. R. App. P. 4(b)(1)(A)(i), 26(a)(2)

(prior to Dec. 1, 2009); United States v. Christensen, 456 F.3d 1205, 1207 (10th

Cir. 2006). Mr. Mumpower filed his § 2255 motion on March 16, 2009. 1 R. 1.

He contends that (1) the indictment was defective for several reasons, (2) his

counsel was ineffective, (3) the federal court lacked jurisdiction given an

incidental link to interstate commerce, and (4) prosecutorial error. 1 R. 8-22.

The district court denied the motion for several reasons: (1) it is time barred

under the one-year limitation period in §2255(f)(1), (2) Mr. Mumpower waived

any right to collaterally attack his sentence as part of his plea agreement, and (3)

as to the ineffective assistance claims, they lack merit.

      On appeal, Mr. Mumpower argues that his motion is not time barred

because he is entitled to equitable tolling. * Pet. Br. at 3 & attach. A at 1-4. He

argued equitable tolling in his motion on two grounds: denial of access to prison

law libraries and ineffective assistance of counsel. According to Mr. Mumpower,

counsel should have explained that the waiver concerning appeal and collateral

      *
         A plea of guilty waives all non-jurisdictional defects and constitutes “a
break in the chain of events which has preceded it in the criminal process.”
Tollett v. Henderson, 411 U.S. 258, 267 (1973). Thus, even apart from the waiver
of collateral review contained in the plea agreement, Mr. Mumpower cannot bring
freestanding constitutional or statutory claims that could have been brought
before; he would be limited to challenging the voluntary and intelligent nature of
the plea on the basis that counsel’s advice was constitutionally deficient. Id.

                                         -2-
review contained in the plea agreement would not be effective given a challenge

to the indictment or the jurisdiction of the court, or a colorable showing of actual

innocence. Concerning the denial of access to prison libraries, he argues that he

was in protective custody and administrative detention for much of the one-year

period after his sentence. Be that as it may, he never explains what steps he did

take to learn of his rights, nor does he explain how, given his reliance on the

appeal and collateral review waiver, the denial of access to legal materials is the

causal link between his inaction and the running of the one-year time period.

      Equitable tolling is reserved for those rare occasions where circumstances

beyond a person’s control result in non-compliance with a filing deadline despite

diligent efforts. Lawrence v. Florida, 549 U.S. 327, 336 (2007); Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005). For example, such rare circumstances

might exist when a litigant has filed a defective pleading within the limitations

period or has been actively misled so as to miss the limitations period. Irwin v.

Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990). Because there is no right to

counsel on collateral review, we have been reluctant to apply equitable tolling

when the problem is ignorance of the law. See Marsh v. Soares, 223 F.3d 1217,

1220 (10th Cir. 2000). Even if equitable tolling somehow might be appropriate

based upon ineffective assistance concerning the appeal and collateral review

waiver, Mr. Mumpower cannot establish deficient performance on the part of his

counsel. Mr. Mumpower has suggested no facts which should have prompted

                                         -3-
counsel to advise him of the extremely limited circumstances in which an appeal

and collateral review waiver will not be enforced. After all, in pleading guilty

Mr. Mumpower acknowledged a factual basis for the offense based upon the

indictment and plainly agreed that he would not seek collateral review. See

United States v. Mumpower, No. 2:06 CR 465 PGC, Statement by Defendant In

Advance of Plea of Guilty at 3-5 ¶¶ 10, 12, 13 (D. Utah Dec. 15, 2006). Mr.

Mumpower does not contend a lack of advice about the waiver, and we decline to

hold that counsel is required to provide a defendant contemplating a guilty plea

with generic and comprehensive advice about when such waivers might not be

enforced.

      In sum, we do not think that the district court’s procedural ruling

concerning time bar is reasonably debatable; hence, we need not address whether

Mr. Mumpower’s substantive claims pose reasonably debatable issues. Slack, 529

U.S. at 484.

      We DENY a COA, DENY IFP as moot, and DISMISS the appeal.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -4-